   

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 1 of 31

4131 Huffmanville Rd
Glen Rock, PA 17327

 

 

tsa PILED Phone: (866) 930-4282
16/4 -Cv-OaG7 HARRISBURG, PA Fax: (717) 235-1285
service@advancedtermitecontrol.com
MAY -7 909 www.atcpestcontrol.com
To the Honorable Judge Rambo, PER DV
DEPUTY CLE

Please consider this request. We are a small, family-owned and operated company.

We have a family member working on our website and he went to a free site to
download a simple picture of an ant. This was very innocent. The picture was marked
as free with no water marks or copyright markings. When we received the letter, | called
and explained and the image was immediately removed that day. It was only on our
website for 2-weeks. The Plaintiff states that the image was used to sell ant treatment
kits in Texas. We are not licensed in Texas. We don’t do business in Texas. We did not
sell any ant kits during the time the image was on our site. We believe this to be legal |
extortion. It seems this man makes a living doing this. | am asking the court to find our
corporation “not in good standing” so he will have to sue me personally. This is the only
way that | can present all of the evidence | have gathered to prove this is all false. |
simply cannot afford to pay $15k to an attorney to represent our corporation. Thank you

for your time and understanding.

 

 

 

A FAMILY- OWNED AND OPERATED, FULL- SERVICE PEST CONTROL COMPANY PROVIDING
HIGH- QUALITY SERVICE TO BOTH RESIDENTIAL AND COMMERCIAL CUSTOMERS.
www.atcpestcontrol.com
 
 

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 2 of 31

4131 Huffmanville Rd
Glen Rock, PA 17327

7 . Phone: (866) 930-4282
[i194 - CV-O2G 7 Fax: (717) 235-1285

service@advancedtermitecontrol.com
www.atcpestcontrol.com

Business compliance requirements fall into two categories. Internal and external

Internal Requirements are actions that must be taken within the corporation company by the directors
and shareholders or members and managers respectively,

Internal requirements must be documented as part of company records. It is necessary to present these
records in the event of a !awsuit.

Corporation (S-Corp) have the strictest internal requirements, including holding initial and annual
director and shareholder meetings and adopting and maintaining updated By-Laws and issuing stock to
shareholders.

If a corporation is sued and unable to show it met all corporate formalities and state requirements, a
judge can rule that the company has been acting more like a sole proprietorship or general partnership.
This can result in “piercing the corporate veil” meaning that the Limited Liability Protection disappears
and leave individual owners vulnerable.

Alex Wild has stated in writing that he will sue corporation but if an individual uses his picture he will
simply ask them to stop.

Advanced Termite Control, inc. is not in good standing with the State of Pennsylvania.

We ask the Honorable Judge Rambo to acknowledge our corporation as in not good standing and the
veil of protection has been eliminated with regard to this lawsuit and dismiss all claims, requests and
requirements to have an attorney represent the corporation under these conditions.

According to the law, an S- Corporation must have a lawyer represent the Corporation in a lawsuit.
Advanced Termite Control, Inc is not in good standing and has not kept, maintained or attempted to
maintain it’s internal S-Corporation requirements required by the state.

According to Alex Wild’s own words. His lawyer attempts to reach the owners of the violation to have it
removed. His lawyer contacted us and the image in question was removed that day. This was reported
to Alex Wild’s lawyer and the lawyer stated that wasn’t good enough and wanted money. This image
was downloaded off of a free image page with no copyright or watermark. *See Alex Wild Lawsuit

“ These typically do not proceed to filing unless an infringing company repeatedly fails to respond after
being made aware of the problem.”

We complied that day. The image was removed.

 

 

A FAMILY- OWNED AND OPERATED, FULL- SERVICE PEST CONTROL COMPANY PROVIDING
HIGH- QUALITY SERVICE TO BOTH RESIDENTIAL AND COMMERCIAL CUSTOMERS.
. www.atcpestcontrol.com
   

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 3 of 31

4131 Huffmanville Rd
Glen Rock, PA 17327
Phone: (866) 930-4282
Fax: (717) 235-1285
service@advancedtermitecontro!.com
www.atcpestcontrol.com

“Internal Violations
Article 1
Section 1.1 Annual Meetings
Section1.3 Notice of Meetings
Section 1.5 Validating Meeting of shareholders
Section 1.7 Organization
Section 1.8 Voting
Section 1.9 Cumulative Voting
Section 1.12 Fixing date of determination of Shareholders of record

Section 1.13 Consent of Shareholders in lieu of Meetings

Article 2
Section 2.2 election, term of office, resignation, vacancies
Section 2.3 Regular Meetings

Section 2.7 Organization

Article 3

Section 3.1 Executive and other Commitees

Article 4
Section 4.1 Officers, Election
Section 4.2 Term of Office

Section 4.3 Powers and Duties

 

 

A FAMILY- OWNED AND OPERATED, FULL- SERVICE PEST CONTROL COMPANY PROVIDING
HIGH- QUALITY SERVICE TO BOTH RESIDENTIAL AND COMMERCIAL CUSTOMERS.
www.atcpestcontrol.com
   

Case 1:19-cv-00267-SHR Document 31

Article 5

Section 5.1 Form of Certificates

Article 6

Section 6.1 Shareholder Records

Section 6.2 Corporate Documents and By-Laws
‘Section 6.3 Minutes and Accounting Records

Section 6.5 Annual Report to Shareholders

Article 7
Section 7.1 Principal Executive
Section 7.2 Fiscal Year

Section 7.7 Amendment of By-Laws

Filed 05/07/19 Page 4 of 31

4131 Huffmanville Rd
Glen Rock, PA 17327
Phone: (866) 930-4282
Fax: (717) 235-1285
service@advancedtermitecontrol.com
www.atcpestcontrol.com

 

 

A FAMILY- OWNED AND OPERATED, FULL- SERVICE PEST CONTROL COMPANY PROVIDING
HIGH- QUALITY SERVICE TO BOTH RESIDENTIAL AND COMMERCIAL CUSTOMERS.

www.atcpestcontrol.com
Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 5 of 31

 

 

-

“STOCK TRANSFER LEDGER

 
  

 
~ Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 6 of 31

 

NAME GF STOCKHOLDER

PLACE OF RESIDENCE |

TIME
BECAME
OWNER

CERTIFICATES ISSUED

 

CERTIP.
‘NOS.

NO.
SHARES

FROM WHOM
SHARES WERE TRANSFERRED
(if Original issue Enter As Such)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00267-SHR Document 31: Filed 05/07/19 Page 7 of 31

Be es ee : _ ERTIFICATES SURRENDERED | . =
cu AD TRANSFER rome ee NUMBER OF | WEANSPER TAX
| qHEREON | OF SHARES | SHARES ARE TRANSFERRED | cennir N SHARES

CERT : SHARES (BALANCE) STAMP AFFIXED

 
ase 1:19-cv-00267-SHR Document 31 Filed 05/07/19. Page 8 of 31

- WAIVER OF NOTICE OF
SPECIAL MEETING OF SHAREHOLDERS OF

 

 

 

“We, the undersigned, being all of the Shareholders of
oes noe (the "Corporation! '), hereby agree and
: “consent that the ‘Special meeting of the Shareholders of the Corporation be ‘held on the date and
time and at the’ place designated hereunder, and do hereby waive all notice whatsoever of such
“Theeting and: of any: adjournment or rads ournments thereof. os

 

 

 

“We: ‘do further agree and | consent. that. any and all lawful business may be
mgr transacted 7 at. such meeting or at. any: adjournment - or adjournments thereof, any Shareholder.
present” may. deem as. advisable thereat. .Any business transacted at such meeting or at any
adjournment or-adj ournments thereof shall be as valid and legal and of the. same force and effect
obs as if such meeting or adi ourned meeting were held after notice.

“Place of Meeting: o
Date of Meeting:
Time of Meeting:

. Dad

 

~ Shareholder

 

: Shareholder

 

 

 

| Shareholder .

 

~~ Shareholder

 
a

: Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 9 of 31

~ There being no further business to come before the meeting, upon motion duly
made, seconded and unanimously carried, the meeting was adjourned.

 

Secretary
“Case 1:19-cv-00267-SHR Document 31. Filed 05/07/19 Page 10 of 31. .

 

MINUTES OF SPECIAL MEETING —
OF BOARD OF DIRECTORS

 

 

  
 
 
 

The special meeting of the Board of Directors of
SEAR EEE f (the Corporation") was held on the date and
time and at “the lace set. forth j in. the written waiver of notice signed by all of the Directors, fixing
“4 such time: and. place, and Brefixed to the minutes of this meeting. .

 

 

poate There - were ‘present at the meeting "

 

oe being oe the members of the Board of Directors. |

The imecting was ‘called to order by
poe the. President. of the Corporation, who’ served ¢ as Chairperson of meeting, and .
me thes Secretary of the 2 Corporation assumed the duties of Secretary of the > meeting. |

 

 

Ces ~The Chairperson presented to the meeting a copy of a

Bos which, had agreed to execute, and advised that it was appropriate to authorize the execution and
: - performance t thereof by: the Corporation. Upon motion duly made, seconded and unanimously
- ‘carried, ibwase

 

 

Pe

e RESOLVED, that thet terms, covenants and conditions of
Pa -. between: . - -and the Corporation presented to
athe meeting, be, and “they hereby are, approved, and that a copy of said
as : be annexed to ‘the minutes, the meeting, and that the
oS othe. of. the, Corporation ‘hereby are authorized to execute and. deliver
core said.” ee 0). -in the name and. on behalf of the
— “Corporation and to take such actions as s may be necessary or advisable to perform
: oe provisions of said , ae

 

 

 

 

The Chaiserson presented to the r meeting a copy y of as
s eae eles : os - which had agreed to execute and _
. advised that it was. "appropriate fo authoriz ze the execution and performance thereof by the -
Corporation. ‘Upon motion duly 1 made, seconded and unanimously carried, it was

 

\ ~ RESOLVED, that the terms, ‘covenants and conditions of.
OB between and the Corporation :
rece fee, ON oa: _ presented to the meeting ‘be, and they hereby a are, approved, and that a copy of
gai “be annexed to the minutes the meeting, and -
ees ‘that the officers’ of the. Corporation hereby. are > authorized to execute and deliver -
cede “said Sia as in the name.and on behalf of the
_ _ Corporation and to take such actions. as s may be > necessary or advisable to perform
the provisions 0 of said_

 

 

 
_ Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 11 of 31

 

Ci

   

oo WAIVER OF NOTICE OF F SPECIAL MEETING
_ OF BOARD OF DIRECTORS _ :

 

 

We, ‘the undersigned, ‘being all of the Directors of :
8 mn (the "Corporation"), hereby agree and consent that
ee “the special theeting of the ‘Board of Directors of the Corporation be held on the date and time and
“oat the place designated: hereunder, and do hereby waive all notice whatsoever of such meeting
oo sand 0 of any, ado ournment OF adjournment ther eof.

 
  

 

 

he We: do. further agree and. consent that any and all lawful business may be

i ever at such’ meeting or at any adj outnment or adjournments thereof, the Directors present
“may deem as advisable thereat, Any. business transacted at such.meeting or at any-adjournment
Or adjournments thereof shall be as valid and legal and of the same force and effect as if such -
oe meeting. or. adjourned meeting \ were: held after notice. —

 

Place of Meeting: OO,
Date of Meeting: Lane ee
Time of if Meeting?

 

Director

 

 

- Director

 

 

 

 

 
Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19. Page 12 of 31

pe that the officers of the Corporation her eby are authorized to execute and deliver

said ee in the name.and on behalf of the Corporation and
to take ‘such actions as is may be necessary or advisable to perform the provisions of
Seid : :

 

"The » Chairperson presented to the meeting a ‘copy of a :
ee aan Bhan Ce which. wet ves “had agreed to execute and
S ‘advised that. it was “appropriate to authorize the execution and performance. thereof by the
Corporation. Upon. motion duly made, seconded and. unanimously carried, it was: .

 
 
  

 

Le RESOLVED, “that the terms, ‘covenants and conditions of
a between wwe
. and ¢ the ¢ Corporation presented to the meeting be, and they hereby a are, approved,
-.. -and that a copy of.said -_-. be annexed to the minutes the |
Zs meeting, and that ‘the officers of the Corporation hereby are authorized to execute -
and: deliver. said “ : : ‘in the name and on behalf. of the
ae Corporation: and to take: such actions as may be necessary | or advisable. to perform
oe the Brovisions of said_

 

 

 

 

eee "There ‘bene no » farther business to: come before the meeting, upon motion duly
made, seconded and unanimously carried, the meeting was s adj ourned. | oo

“Dated:

 

Secretary

 

 

 
 

NE

 

 

 

  

 

_ Gase 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 13 of 31

 

 

“MINUTES OF ANNUAL MEETING
OF BOARD OF DIRECTORS . ,
rn OF. .

 

 

"The annual meeting of the Board of Directors of
- (the. "Corporation' ") was held on the date and time

 

oe and at the place set forth in the written waiver of notice signed by all of the Directors, fixing such
ae time and late, and prefixed to the minutes of this. meeting.

| There were present at the. meeting,

 

 

 

 

ae eens being all
thes members of the Board of Directors,
oe ~The meeting was called to order by a . It was
- moved, sesonded: and unanimously carried that ees act as

 

- Soe Chairperson and that wife ue act as Temporary Secretary.

The ‘meeting then procéeded to ‘the election: of officers. Upon nominations duly

cope 6 made and -seoonded, the: following were unanimously elected officers of the Corporation, to serve
vo for the ¢ ensuing year and until their SUCCESSOrS are elected and qualify: |

 

President: a
a oS Vice Presi den tf
bo “Secretary: oes

“The President of the Corporation thereupon assumed the Chair, and the Secretary

7 of the Corporation assumed his duties as Secretary of the meeting.

The Chairperson nresented to the meeting a copy of Ae oe which

ios had agreed 10: executé and advised that it was appropriate to authorize the execution and
er ~. performance thereof by the Corporation. Upon motion duly made, seconded and unanimously
ee carried, it was.

_ RESOLVED, that the terms, covenants and conditions of

- between rs and the Corporation presented to

the meeting be, ‘and they hereby are, approved, and that.a copy of said -
sheet dis be annexed to the minutes the meeting, and.

 
Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 14 of 31

WAIVER OF NOTICE OF ANNUAL MEETING
OF BOARD OF DIRECTORS
. OF

We, the undersigned, being all of the Directors of
(the "Corporation"), hereby agree and consent
that the annual meeting of the Board of Directors of the Corporation be held on the date and time
-and at the place designated hereunder, and do hereby waive all notice whatsoever of such
meeting and of any adjournment or adjournments thereof.

 

 

We do further agree and consent that any and all lawful business may be
transacted at such meeting or at any adjournment or adjournments thereof, the Directors present
may deem as advisable thereat. Any business transacted at such meeting or at any adjournment
or adjournments thereof shall be as valid and legal and of the same force and effect as if such
meeting or adjourned meeting were held after notice.

Place of Meeting:
Date of Meeting:
Time of Meeting:

Dated:

 

Director

 

Director

 

Director

 

Director
GN

 

Case 1:19-cv-00267-SHR Document 31. Filed 05/07/19 Page 15 of 31

| MINUTES OF ANNUAL MEETING | OF SHAREHOLDERS
OF .

“The annual meeting of the Shareholders of
(the "Corporation") was held. on the date

 

a cand ti time. and at tthe place set forth | in the written waiver of notice signed by the Shareholders,
ok _ Axings sucht time: and place, and prefixed to the minutes of this meeting.

The meeting was called to order by: , the

e President of the Cotporation.. There were present at the meeting:

ae the Shatter of the Corporation.

/ Upon motion duly made, seconded and unanimously carried, it was
RESOLVED, that’ the persons. listed below be, and they hereby. are, elected as

"Directors: of. the Corporation, to. serve until the next annual meeting of
Shareholders and, until their successors are duly elected and qualify: ,

“There being 1 no. ‘further business to come . before the. meeting, upon motion duly

. ‘made, seconded and unanimously carried, the meeting was adjourned.

 

- Secretary
Lge

are

 

-. Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 16 of 31

"WAIVER OF NOTICE OF

ANNUAL MEETING OF ’ SHAREHOLDERS OF |

We, the undersigned being all of the Sharcholders of.
(the: "Corporation"), hereby agree and consent that the

 

ee Dated:

- Saal esting of the Shareholders of the Corporation be held.on the date and time and at the
- place: designated hereunder, and: do hereby waive all notice whatsoever of such meeting and of

Me Ss any adi ournment | or adi ournments thereof.

oan We do further agree and consent that any. and all lawful business may be transacted at

-s. such: meeting « or at any adjournment or adjournments thereof, any Shareholder present may deem
= as advisable ‘thereat. Any. business transacted at such meeting or at any adjournment or
es adjournments thereof shall be as valid and legal and of the same force and effect as if such
oe meeting © or: sr adjourned meeting \ were held after notice. oe

Place of Mecting:
Date of Meeting:
Time of Meeting:

 

Shareholder

 

) Shareholder

 

Shareholder ~

 

Shareholder “
_ Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 17 of 31

MINUTES OF FIRST MEETING OF SHAREHOLDERS
OF |

| The first meeting of the Shareholders of.
(the "Corporation") was held on the date and time and

 

- of Directors. There were e present at the: meeting

~ at the place ‘set for thi in the written waiver of notice signed by tf the Shareholders, fixing such time
. and place, and prefixed to ‘the minutes of this meeting.

a - » The meeting \ was called to order by the President, heretofore elected by the Board

 

 

beng a a the Sharcholders of the Corporation.

Thete were presented to the. meeting: a copy of the Articles of Incorporation of

“the Corporation: a copy of the Bylaws of the Corporation, duly adopted by the Incorporator of
- the Corporation; the Resolutions adopted by the Incorporator of the Corporation; the minutes of

the First’ Meeting of the Board of Directors; the corporate, certificate book; and the corporate

certificate record book.

- Upon motion duly made, seconded and unanimously carried, it was

: RESOLVED, that a copy of the Articles of. Incorporation of the Corporation, a

‘copy of the Bylaws of the Corporation, the Resolutions adopted by the

“Incorporator, the minutes of the First Meeting of the Board of Directors, the cor-

porate certificate: book, and the corporate certificate record book have been

examined by all Shareholders, and are all approved and adopted, and that all acts
taken and decisions reached, as set forth in said documents, be, and they hereby
are, ratified and approved by the Shareholders of the Corporation.

There being no further business to come before the meeting, upon motion duly |

“> made, seconded and unanimously carried, the meeting was adjourned.

 

_ Secretary
 

> Case 1:19-cv-00267-SHR Document 31. Filed 05/07/19 Page 18 of 31
, WAIVER OF NOTICE OF
FIRST MEETING OF SHAREHOLDERS OF.

We, the undersigned, being all of the Shareholders of
(The "Corporation"), hereby agree ‘and consent t that the

 

oy first mesting of the > Shaicholders of the Corporation be held on the date and time and at the place

S uM ~ designated hereunder, and do hereby waive all notice whatsoever of such meeting and of any ad-
es jours nment ¢ or r adjouraments 8 thereof.

“We: do further agree “and consent | that any and all lawful ‘business may be

“transacted. at such meeting or at any adjournment or adjournments thereof, as may be deemed

advisable by any ‘Shareholder present: thereat.. Any business transacted at such meeting or at any
adjournment or adjournments thereof shall be as valid and legal and of the same force and effect
as if such meeting or adj oumned {meeting were ¢ held after notice.

“Place of Meeting:
~~ Date of Meeting: »
- Time of Meeting: .

Dated:

 

Shareholder ._

 

Shareholder ~

 

_ Shareholder —

 

Shareholder
 

Case 1:19-cv-00267-SHR | Document 31 Filed 05/07/19 Page 19 of 31

5 This letter shall be. binding upon and shall inure to the benefit of the parties

os “hereto and: there personal representativ ves, successors and assigns. The Corporation reserves. the

right at any time to amend this Plan to any extent and in any manner it deems advisable, and

. ‘upon the adoption of any such amendment, the Corporation a and you, and all others claiming any

ge interest hereunder shall be bound thereby.

Le

 

 

 

 

eee This letter shall constitute a binding agreement between us upon its signature by us.

| ACCEPTED AND AGREED TO
“os

 

 

 

_ Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 20 of 31.

(Name of Corporation) .

- . Dated: : ene

“This will serve to confirm the understandi ing and agr eement between you

- and ey = a _ {the Corporation") concerning reimbursement of
: medical expenses. Nites

oly. The Corporation has adopted a Medical and Dental Reimbursement Plan.

Po Pursuant to such Plan and for so long as you. are employed by the Corporation, the Corporation —
~ agrees to reimburse you for all reasonable medical expenses, as defined in the Internal Revenue
~ Code of 1986, as amended, other than expenses which are covered and are reimbursable to you
~under any medical, dental, health and/or accident insurance policy insuring you. Reimbursement
-. + Shall not be. made for cosmetic surgery, or drugs, optical equipment or other. appliances, unless
ae “purchased upon prescription. ‘of a: physician, dentist or other treating person. The Corporation
~ shall not be: obligated to reimburse you for more than $ “in any fiscal year. The
oe Corporation. shall pay the. premium cost for’ jnsurance coverage’ with insurance companies in
> favor of you. for Blue Cross, Blue Shield, major medical, hospital and other health expense
_ insurance coverage.

2. In order to be reimbursed pursuant to this Plan, you must submit proof to the

. Corporation of your: medical and dental expenses within one. year from the date when such
expense or expenses were ingurred, °

3, The Corporation has adopted said Plan upon the advice of counsel that such

a 88 reimbursements ‘to you will be deductible in computing. the Corporation's taxable income
° pursuant to the Internal Revenue Code and any applicable State tax statute. If for.any reason

_ whatsoever, the Internal Revenue Service and/or the State Taxing Authority should disallow any
oo OF: all of the: medical and dental reimbursement expenses which have been paid to you, as
- ‘deduction | in computing the Corporation's. taxable income, you agree to reimburse the

Corporation, on demand by the Corporation, for all disallowed medical and dental

: reimbursement expenses received by you pursuant to this agreement.

AS The Corporation shall have the right; at any time and for any reason

- “whatsoever, to terminate said Plan, except that such expenses incurred by you and/or members of
2 your. immediate family prior'to.such termination shall be reimbursed to you pursuant to the terms
of this: agreement. If your: employment is terminated for « cause; you “shall forfeit all rights to

benefits hereunder.
 

Case 1:19-cv-00267-SHR ‘Document 31. Filed 05/07/19 Page 21 of 31

| MEDICAL. AND DENTAL REIMBURSEMENT PLAN

ely ‘Purposes of Plan. The purposes of the Plan are: (a) to encourage employees to

“pontinue theit association with the Corporation; .(b) to attract additional employees; and 8 to

gene. families.

 

. provide employees with ‘Security, against medical and dental expenses for themselves and their

sey oe Eligib ‘ity. All “employees ‘of the Corporation shall be eligible for the benefits
- of the Plan, other than employees who are: (a) nonresident. aliens; ‘(b) part-time or seasonal »
employees; persons included in a unit of persons covered by a collective bargaining agreement

Oe between employee representatives and the Corporation wherein accident and health benefits

were the subject. of good faith bargaining between «such. employee representatives and the
- Corporation; (d) persons who: have not completed three years of service 7 wath the Corporation;
and ©) persons who have not attained 25 years of age.

“Benefits. The: Corporation will reimburse all eligible employees for all
reasonable medical expenses, as defined in the Internal Revenue Code of 1986, as amended, —

Le oS other. than expenses which are covered and are reimbursable to an employee under any medical,
bo dental, health and/or accident insurance policy insuring them. Reimbursement shall not be made

. . for cosmetic. surgery, or. drugs, optical equipment or other appliances, unless: purchased upon
“prescription: of a’ physician, dentist: or other treating person. The Corporation shall not be
|. obligated to reimburse any employee more than $_. in any fiscal year. The

bos Corporation shall pay the premium cost for insurance coverage with insurance companies in

» favor of eligible employees for Blue Cross, Blue Shield, major medical, hospital and other health
~ expense insurance coverage, - . .

4 Submission of Proof la order to qualify for reimbursement, proof of all said

ph “medical and dental expenses must be submitted to. the Corporation within. one year from the date
we ‘i on whieh such expenses were incurred.

‘ : “5. Discontinuance of Plan. The Corporation reserves the right to discontinue and
“terminate this Plan for any reason whatsoever, except that such expenses as shall be incurred

fos . prior ‘to. such discontinuance and: termination shall be reimbursed pursuant to the terms of this
Plan.

 

he 6 “Determination. All questions arising in the administration, the President of the
: Coxporation shall determine application and interpretation of this Plan, except in those instances
-in-which such President claims’ reimbursement, and i in such event determination shall be made by

Ss : the Board of Directors.
Case 1:19-cv-00267-SHR Document 31 Filed.05/07/19 Page 22 of 31

 

| Corporate Record of Shares Issued Under
- Section 1244 of the Internal Rev enue Code

 

| d: The Plan to , Offer Shares: Qualifying Under Section 1244 of the Internal Revenue Code ¥ was
adopted by the Board of Directors on. .

one 2. Prior to ‘the: adoption of the. Plan no , contributions 1 ‘to, capital or paid-in surplus of the
ee /_ Corporation v were made. /

3. ‘Upon. the date of 9 adopion of the Plan, the Corporation had t no equity capital.
4 T he shares of common stock issued pursuant to the Plen are as follows:

a | ae . ' Certificate ‘Issued’: “Date of No. of Consideration*
~ Number. to. Issuance Shares

of IN OTE: Consideration may. be cash or other property, but not stock, securities or services. If
wae cash, simply insert the amount.’ If other property, it should be itemized (ina separate schedule, if.
aa _ecessary) 2 and it should include both tax basis and fair market value.]—

 
Co,

 

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 23 of 31

5. This letter shall be binding upon and shall inure to the benefit of the
parties hereto and there personal representatives, successors and assigns. The
Corporation reserves the right at any time to amend this Plan to any extent and in any
manner it deems advisable, and upon the adoption of any such amendment, the
Corporation and you, and all others claiming any interest hereunder shall be bound
thereby.

This letter shall constitute a binding agreement between us upon its signature by
us.

 

 

ACCEPTED AND AGREED TO

 
 

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 24 of 31

(Name of Corporation)

Dated:

This will serve to confirm the understanding and agreement between you
and (the "Corporation") concerning reimbursement of
medical expenses.

1. The Corporation has adopted a Medical and Dental Reimbursement Plan.
Pursuant to such Plan and for so long as you are employed by the Corporation, the Corporation
agrees to reimburse you for all reasonable medical expenses, as defined in the Internal Revenue
Code of 1986, as amended, other than expenses which are covered and are reimbursable to you
under any medical, dental, health and/or accident insurance policy insuring you. Reimbursement
shall not be made for cosmetic surgery, or drugs, optical equipment or other appliances, unless
purchased upon prescription of a physician, dentist or other treating person. The Corporation
shall not be obligated to reimburse you for more than $ in any fiscal year. The
Corporation shall pay the premium cost for insurance coverage with insurance companies in
favor of you for Blue Cross, Blue Shield, major medical, hospital and other health expense
insurance coverage.

2. In order to be reimbursed pursuant to this Plan, you must submit proof to the
Corporation of your medical and dental expenses within one year from the date when such
expense or expenses were incurred.

. 3. The Corporation has adopted said Plan upon the advice of counsel that such
reimbursements to you will be deductible in computing the Corporation's taxable income
pursuant to the Internal Revenue Code and any applicable State tax statute. If for any reason
whatsoever, the Internal Revenue Service and/or the State Taxing Authority should disallow any
or all of the medical’ and dental reimbursement expenses which have been paid to you, as
deduction in computing the Corporation's taxable income, you agree to reimburse the
Corporation, on demand by the Corporation, for all disallowed medical and dental
reimbursement expenses received by you pursuant to this agreement.

4. The Corporation shall have the right, at any time and for any reason
whatsoever, to terminate said Plan, except that such expenses incurred by you and/or members of
your immediate family prior to such termination shall be reimbursed to you pursuant to the terms
of this agreement. If your employment is terminated for cause, you shall forfeit all rights to
benefits hereunder.
 

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 25 of 31

MINUTES OF FIRST MEETING OF SHAREHOLDERS
OF

The first meeting of the Shareholders of ADVANCED TERMITE
CONTROL, INC. (the "Corporation") was held on the date and time and at the place set
forth in the written waiver of notice signed by the Shareholders, fixing such time and
place, and prefixed to the minutes of this meeting.

The meeting was called to order by the President, heretofore elected by the
Board of Directors. There were present at the meeting

being all the Shareholders of the Corporation.

. There were presented to the meeting: a copy of the Articles of
Incorporation of the Corporation; a copy of the Bylaws of the Corporation, duly adopted
by the Incorporator of the Corporation; the Resolutions adopted by the Incorporator of
the Corporation; the minutes of the First Meeting of the Board of Directors; the corporate
certificate book; and the corporate certificate record book. .

Upon motion duly made, seconded and unanimously carried, it was

RESOLVED, that a copy of the Articles of Incorporation of the
Corporation, a copy of the Bylaws of the Corporation, the Resolutions
adopted by the Incorporator, the minutes of the First Meeting of the Board
of Directors, the corporate certificate book, and the corporate certificate
record book have been examined by all Shareholders, and are all approved
and adopted, and that all acts taken and decisions reached, as set forth in
said documents, be, and they hereby are, ratified and approved by the
Shareholders of the Corporation.

There being no further business to come before the meeting, upon motion
duly made, seconded and unanimously carried, the meeting was adjourned.

 

Secretary
wo,

 

Case 1:19-cv-00267-SHR. Document 31 Filed 05/07/19 Page 26 of 31

There being no further business to come before the meeting, upon motion
duly made, seconded and unanimously carried, the meeting was adjourned.

 

Secretary
 

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 27 of 31

RESOLVED, that the terms, covenants and conditions of
between and the Corporation presented to the
meeting be, and they hereby are, approved, and that a copy of said

be annexed to the minutes the meeting, and that the officers of the Corporation hereby are
authorized to execute and deliver said in the name and
on behalf of the Corporation and to take such actions as may be necessary or advisable to
perform the provisions of said.

 

There being no further business to come before the meeting, upon motion duly made,
seconded and unanimously carried, the meeting was adjourned.

Dated:

 

SECRETARY
Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 28 of 31

| RESOLVED, that the terms, covenants and conditions of the Shareholders Agreement

| presented to the meeting be, and they hereby are, approved, and that a copy of said

| Agreement be annexed to the minutes the meeting, and that the officers of the
Corporation hereby are authorized to execute and deliver said Agreement in the name and

| on behalf of the Corporation and to take such actions as may be necessary or advisable to

| perform the provisions of said Agreement.

A Medical and Dental Reimbursement Plan was presented to the meeting.

After discussion, upon motion duly made, seconded and unanimously carried, it was

| RESOLVED, that the "Medical and Dental Reimbursement Plan” presented to the
| meeting hereby is approved and adopted by this Board of Directors, and it is ordered that
| a copy of said plan be annexed to the minutes of this meeting, and the President and such

other officers as he may designate are hereby authorized and directed to take any and all
actions necessary or desirable to carry out the provisions of said plan.
| The Chairperson presented to the meeting a copy of a
| which had agreed to execute and advised that it was appropriate to
authorize the execution and performance thereof by the Corporation. Upon motion duly made, seconded
|

 

and unanimously carried, it was

| RESOLVED, that the terms, covenants and conditions of
| between and the Corporation presented to the meeting be,
and they hereby are, approved, and that a copy of said
| be annexed to the minutes the meeting, and that the officers of the Corporation hereby are
| authorized to execute and deliver said

| in the name and on behalf of the Corporation and to take such actions as may be
| necessary or advisable to perform the provisions of said.

 

 

| The Chairperson presented to the meeting a copy of a
which and advised that it was appropriate to authorize the execution

land performance thereof by the Corporation. Upon motion duly made, seconded and unanimously
carried, it was

 
co

Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 29 of 31

The Secretary submitted to the meeting a seal proposed for use as the corporate
seal of the Corporation. Upon motion duly made, seconded and unanimously carried, it was
RESOLVED, that the form of seal submitted to this meeting be, and it hereby is,
approved and adopted as and for the corporate seal of the Corporation, and that an
impression thereof be made on the margin of these minutes.

There was presented to the meeting a specimen of a proposed certificate to
represent the Shares of the Corporation. Upon motion duly made, seconded and unanimously
carried, it was

RESOLVED, that the specimen form of certificate which has been presented to
this meeting be, and the same hereby is, approved and adopted as the certificate to
represent the shares of the Corporation, and that the specimen certificate so
presented to the meeting be annexed to the minutes thereof.

The banking arrangements of the Corporation were then discussed. After
discussion, upon motion duly, made, seconded and carried, a proposed Secretarial Certificate to
be furnished by the Secretary of the Corporation to M&T
(name of bank) was unanimously approved, and the resolutions set forth in such Secretarial
Certificate were unanimously adopted. A conformed copy of such Secretarial Certificate was
ordered annexed to the minutes of the meeting.

RESOLVED, that the Secretarial Certificate annexed hereto reflecting the
banking arrangements of the Corporation with M&T
be, and it hereby is, approved and the resolutions set forth therein adopted.

The Chairperson then advised that it was in order to consider issuing the shares of
the Corporation, and he presented a "Plan to Offer Shares Qualifying Under Section 1244 of the
Internal Revenue Code" for consideration. He noted that this Section grants ordinary loss tax
treatment in the event that any loss is sustained on such shares by the Shareholders. Upon
motion duly made, seconded and unanimously carried, it was

RESOLVED, that the "Plan To Offer Shares Qualifying Under Section 1244 of
the Internal Revenue Code” annexed hereto be, and the same hereby is, approved
and adopted, and the President or such other officers as he may designate are
hereby authorized and directed to take any and all actions necessary or desirable
to carry out the provisions of said Plan.

The Chairperson presented to the meeting a copy of the Shareholders Agreement,
which the Shareholders of the Corporation had agreed to execute, and advised that it was’
appropriate to authorize the execution and performance thereof by the Corporation. Upon
motion duly made, seconded and unanimously carried, it was , “
cv-00267-SHR Document 31 Filed 05/07/19 Page 30 of 31

Case 1:19

Advanced Termite Control, Inc.
4131-Huffmanville Rd.
.Glen Rock,.PA 17327.

 

 

 

 

 

-U.S. Dist Court
Attn: Judge Rambo
P.O. Box 983
Harrisburg, PA 17108

f
}
}

 

 

FOREVER

 

  
 
Case 1:19-cv-00267-SHR Document 31 Filed 05/07/19 Page 31 of 31

FILED
- | HARRISBURG, PA

| MAY <7 2019
US. Dist Court va

DEPUTY CLERK

Po. Sox G83

fe

Mares bueg Fa 1/08
| ;

fT. Jualye ham be

|
